The opinion of the Court was delivered by
Burnside, J.
Our provincial statute of 1705, Dunlop, 2d edition, 45, although more liberal than the British act, the 2d of Q-eorge 2d, chap. 2, confines defalcation or set off, to persons dealing together and indebted to each other on bonds, bills, bargains, accounts or the like.
Our courts, in their construction, have generally confined it to mutuality of claim due in the same right.
It is true, they have been very liberal in their construction, and there are exceptions found in our books of reports carrying out the liberal and valuable principle of this ancient statute. But no case can be found to have gone to the extent of the alleged claim attempted to be set off in this case. Oliver received the note in suit, drawn by Carman in the capacity of a note broker, either for sale or an advance. He received on the note, for Carman, the drawer, $800. Whether Oliver acted honestly or otherwise, to *160Carman, in paying over the money, is immaterial to Garrison. Garrison did all he engaged to do, and properly paid the sum he thought proper to advance on the note, to the broker. It was not Ms business to look further. Carman is now called on to pay the $800 received by Ms agent from Garrison, and attempts to set off an alledged balance arising out of prior dealings on the paper of the firm of Mixsell, alledging that the balance was arising from collaterals placed in the hands of Garrison, which Oliver insisted belonged to him, and which Garrison acknowledged, but claimed to place to another account of a debt due from Oliver. TMs offer of set off is not within the act of assembly, or witMn the principles settled by any adjudged case, and the court was right in rejecting the offer.